


110 HR 2150 IH: To authorize appropriations to provide for South Pacific

U.S. House of Representatives
2007-05-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 2150
		IN THE HOUSE OF REPRESENTATIVES
		
			May 3, 2007
			Mr. Faleomavaega
			 introduced the following bill; which was referred to the
			 Committee on Foreign
			 Affairs
		
		A BILL
		To authorize appropriations to provide for South Pacific
		  exchanges.
	
	
		1.South Pacific
			 exchangesThere is authorized
			 to be appropriated to the Secretary of State $1,000,000 for each of fiscal
			 years 2008 and 2009 for South Pacific exchanges carried out under the
			 educational and cultural exchange programs of the Department of State.
		
